Citation Nr: 1635183	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  09-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from January 1954 to December 1956, to include service in the Republic of Korea.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2013, the Board remanded the Veteran's claim for service connection for an acquired psychiatric disorder for procedural compliance.  In November 2015, the Board remanded the Veteran's claims to the RO to schedule a hearing.  In April 2016, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  A June 1957 rating decision denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder; the Veteran did not file a notice of disagreement or submit new and material evidence within a year of the rating decision, and evidence obtained since the June 1957 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.

2.  A March 2007 Board decision denied the Veteran's claim of entitlement to service connection for hearing loss; and evidence obtained since the March 2007 Board decision does not raise a reasonable possibility of substantiating the claim for service connection for hearing loss.

3.  The Veteran began experiencing symptoms of tinnitus while in service, and he has continued to experience symptoms since separation from service.


CONCLUSIONS OF LAW

1.  The June 1957 rating decision which denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C. §§ 705, 709 (1952); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008.

2.  New and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The March 2007 Board decision which denied entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

4.  New and material evidence has not been submitted, and the Veteran's claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Acquired Psychiatric Disorder

In January 1957, the Veteran filed a claim seeking service connection for an acquired psychiatric disorder, which was denied in June 1957, and the Veteran neither appealed the rating decision, nor submitted any new and material evidence pertaining to an acquired psychiatric disorder within a year of that rating decision, meaning that the rating decision became final.  See 38 U.S.C. §§ 705, 709 (1952); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008.

At the time of the June 1957 rating decision, the evidence of record included service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran was treated in March 1957 for complaints of dizzy spells, loss of memory and blackouts.  Records at the time show that the Veteran was hospitalized in January 1957 after blacking out with a resultant confusional state.  He was in the hospital for a week, but no abnormal findings were made.  A psychiatric evaluation noted that the interview with the Veteran was quite unproductive.  The doctor found that the Veteran was somewhat schizoid and rendered the impression of schizoid personality, but did not feel that an psychiatric treatment was warranted.  Psychiatric testing showed elevation on the schizophrenic scales, but only moderately so, which the psychologist explained suggested that the Veteran was a rather schizoid individual, but without any indication of an active psychotic process.  The RO, in denying the claim, concluded that the Veteran had a constitutional or developmental abnormal, namely a schizoid personality, which was not considered to be a disability for VA purposes. 

In a statement received in October 2004, the Veteran wrote a letter disputing the conclusion that he was schizoid in 1957, arguing that he did not remember any testing and that he did not agree with such findings.  In June 2005, the Veteran wrote a statement seeking service connection for a mental health condition which he believed was the result of his military service.  He suggested that in January 1957 he had experienced a black out, along with headaches, blurred vision, epigastric distress, sweating and high fever as a result of malaria which he had incurred in Korea.  He noted that he had fallen and hit his head so hard that he did not recognize his sister.  He believed that this marked the onset of a mental health disorder. 

The medical evidence dated after June 1957 consists of additional VA and private treatment records, a psychiatric examination, written statements from the Veteran, and the testimony by the Veteran's wife at the April 2016 hearing (the Veteran was present at the hearing but did not provide testimony).  

This evidence is certainly new in that it was not previously of record.  Ultimately, the Board does not conclude that the evidence is sufficiently material to reopen the Veteran's claim.  Essentially, the new evidence does show the presence of a current disability.  However, the discussions of such a disability, most frequently diagnosed as depression or major depressive disorder, note the recent onset of the disability (more than 50 years after the Veteran's separation from service) and attribute it to causes other than the Veteran's military service.  Nothing in the medical evidence of record suggests the onset of the condition during the Veteran's military service.  A VA examination was provided in 2013, but the examiner did not find that it was at least as likely as not (50 percent or greater) that the Veteran's reported symptoms in service, and within a year of separation from service, were the onset of a current psychiatric disability. 

Thus, the new medical records do not document any sort of nexus between the Veteran's current acquired psychiatric disorder and his active service; and records simply showing treatment for an acquired psychiatric disorder do not constitute new evidence, and are therefore insufficient to reopen a claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  It is acknowledged that a chronic psychiatric disability was not diagnosed in 1957 and that since that time one has been diagnosed.  However, given that the medical evidence consistently associates the onset of such a disability many years after service, the Board does not find the mere presence of a diagnosis to be sufficient to warrant reopening the claim.  

The Board has also considered the testimony of the Veteran's wife.  However, she testified that she first started seeing him in the 1960s, well after his separation from service.  As such, her testimony, even presuming its competence, is insufficient to establish provide the required nexus.  

As described above, additional evidence has been submitted since the Veteran's claim was previously denied; however, this evidence is not material in that it does not suggest a nexus between the Veteran's currently diagnosed acquired psychiatric disorder and his active service.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since the June 1957 rating decision clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claims, no duty to assist would be triggered.  An examination, while not required,  was obtained.  However, it failed to conclude that a current psychiatric disorder either began during or was otherwise caused by the Veteran's military service.

Accordingly, the claim to reopen the previously denied claim of service connection for an acquired psychiatric disorder is denied.

Hearing Loss

In November 2003, the Veteran filed a claim seeking service connection for hearing loss, which was denied by a March 2007 Board decision.  That decision is final.  See 38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

At the time of the March 2007 Board decision, the evidence of record included STRs, VA treatment records, and private treatment records.  From a review of the decision, it is clear that the Board was familiar with the Veteran's in service noise exposure, and with his current hearing loss.  However, the Board found that the evidence did not show hearing loss during his active service or for many years afterwards.  In March 2007, the Veteran filed a motion for reconsideration of the March 2007 Board decision, which was denied in June 2007.

In a statement received in August 2007, the Veteran sought to have his previously denied claim for hearing loss reopened. 

The medical evidence dated after March 2007 consists of additional VA and private treatment records and the testimony of the Veteran and his wife at the April 2016 hearing.  However, the new medical records do not document any sort of nexus between the Veteran's current hearing loss and his active service; and records simply showing continued treatment for hearing loss do not constitute new evidence, and are therefore insufficient to reopen a claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  Moreover, the Veteran's wife testified she first started seeing the Veteran in the 1960s, and as such, her testimony is insufficient to establish continuity of symptomatology from his time in service.  

Thus, this testimony, while new, would not trigger VA's duty to assist, even if the claim were reopened.  As such, her testimony is not considered to be material.  

As described above, additional evidence has been submitted since the Veteran's claim was previously denied; however, this evidence is not new in that it was already known at the time of the previous denial that the Veteran has hearing loss, and the evidence is not material in that it does not suggest a nexus between the Veteran's currently diagnosed hearing loss and his active service.

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless and as described the evidence that has been added since the March 2007 Board decision clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Essentially, even if the Board reopened the claims, no duty to assist would be triggered.

Accordingly, the claim to reopen the previously denied claim of service connection for hearing loss is denied.

Service Connection

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board finds no reason to doubt the Veteran's credibility.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.

At a December 2012 VA examination, the Veteran reported that he first had tinnitus during his active service.  At the April 2016 hearing, his wife testified that when she met him in the 1960s, he reported having tinnitus.

The Veteran has credibly reported that he began experiencing ringing while in service and that it continues to the present day.  The Veteran has been diagnosed with tinnitus.

As such, the criteria for service connection for tinnitus have been met and the Veteran's claim is granted.


ORDER

New and material evidence has not been presented, and the Veteran's claim for service connection for an acquired psychiatric disorder is not reopened.

New and material evidence has not been presented, and the Veteran's claim for service connection for hearing loss is not reopened.

Service connection for tinnitus is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


